DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.

In response to claim objection, Applicant has canceled claim 10. The claim objection has been withdrawn.

Applicant argues that Maxwell-Rhoads-Liao fails to teach “validating the first type of block and the blockchain”.
The examiner respectfully disagree. Liao discloses “validating the first type of block and the blockchain”. Liao teaches “During mining, the processing unit 111 of each of the node apparatuses 110 would calculate a hash value of a content of a preceding block, receive multiple transaction lists broadcast from the interne network 120 via the communication unit 115, verify the validity of the transaction lists 270, and generate the random number 250 with no length restriction. Then any of the other node apparatuses receives the new block, it would add the new block into the blockchain 200 after the validity of the new block is verified [0034]”. Liao shows that verifying the validity of the block of the blockchain. If the block is added it is verified. The blockchain is then verified since its blocks are verified. Furthermore, Liao discloses “block verifier of the blocks of the blockchain[0037].”

Applicant argues that Maxwell-Rhoads-Liao-Vandervort fails to teach “wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent, and 

The examiner respectfully disagree, Vandervort discloses “wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent”. Vandervort teaches “the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]”. Vandervort shows that the node accepts the valid block by using the hash of the accepted block as the pervious hash. Using the pervious hash is broadly interpreting as being consistent.


Vandervort discloses “wherein the first type of block is declared valid when there is no previous first type of block with a same value of a third parameter in the blockchain”. Vandervort teaches “validating the block, and upon validation of the block, updating the chain based on the validated block [0008]. If the hash fails to meet the needs of the proof of work, the nonce is changed and a new hash is made. Because of the nature of hashing, the new hash will be completely different from the old one. This process may be repeated until the resulting hash passes the test [0039]”.  Vandervort teaches upon validation of the block it updates the blockchain. Further shows that the block does not contain previous value, since the new hash is made in order to pass the test.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 20160358165) in view of Rhoads et al. (US 20070250195, hereinafter Rhoads), Liao et al. (US 20160358253, hereinafter Liao), and in further view of Vandervort (US 20170237569).

Re. claim 1, Maxwell discloses a method for providing a blockchain-based proof of presentation of content on a media channel, the method comprising:  5generating, upon receiving a request to generate, at least first, second, and third parameters, wherein the first and second parameters are input parameters and the third parameter is calculated as an output parameter of a one-way cryptographic function (Maxwell discloses an output value corresponding to the input value [0022]. Plurality of inputs and outputs [0025]. To encrypt the input value it selects a particular type of commitment may be selected. A simple commitment is a cryptographic hash [0019]); 
10generating a first type of block by incorporating the first and third parameters into the first type of block (The encrypted input value, the encrypted output value and the encrypted rangeproofs are received in a block appended to the blockchain [0029]).
Maxwell does not explicitly teach but Roads teaches embedding the second parameter into the content that is to be made available on the media channel to produce tainted content (Rhoads teaches an embedding process encodes the identifier in the audio file (e.g., a tag in a file header or footer), in the audio signal (a digital watermark) [0015]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include embedding the second parameter into the content that is to be made available on the media channel to produce tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  
Although Maxwell discloses appending blocks to the blockchain, Maxwell-Rhoads do not explicitly teach but Liao teaches validating the first type of block and the blockchain (Liao teaches block verifier of the new block and broadcast the new block to the blockchain [0034]); 
appending the first type of block to the blockchain when both the first type of block and the blockchain are 15declared valid (When any of the other node apparatuses receives the new block, it would add the new block into the blockchain after the validity of the new block is verified [0034]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads to include validating the first type of block and the blockchain; appending the first type of block to the blockchain when both the first type of block and the blockchain are 15declared valid as disclosed by Liao. One of ordinary skill in the art would have been motivated for the purpose of preventing attacks to the blocks of the blockchain (Liao [0035]).  
Maxwell-Rhoads-Liao do not explicitly teach but Vandervort teaches wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent (Vandervort teaches the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]), 
and wherein the first type of block is declared valid when there Is no previous first type of block with a same value of a third parameter in the blockchain (validating the block, and upon validation of the block, updating the chain based on the validated block [0008]. If the hash fails to meet the needs of the proof of work, the nonce is changed and a new hash is made. Because of the nature of hashing, the new hash will be completely different from the old one. This process may be repeated until the resulting hash passes the test [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads-Liao to include wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent and wherein the first type of block is declared valid when there Is no previous first type of block with a same value of a third parameter in the blockchain as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  


Re. claim 202, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein the first and second parameters are generated as pseudo-random numbers (Rhoads teaches two pseudo-random sequences with which the different watermarks are encoded [0084]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein the first and second parameters are generated as pseudo-random numbers as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 3, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein embedding the second parameter comprises embedding the second parameter into the content as metadata (Rhoads teaches an embedding process encodes an object identifier (OID) into an audio file, such as an ID3 tag in the header of an P3 file or audio frame headers in the MP3 file [0026]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein embedding the second parameter comprises embedding the second parameter into the content as metadata as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of transforming the content into connected content (Rhoads [0029]).  

Re. claim 4, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein embedding the second parameter comprises embedding the second parameter into the content by adding an imperceptible watermark whose payload is the 10second parameter (Rhoads teaches the data payload encoded by the watermark [0063]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein embedding the second parameter comprises embedding the second parameter into the content by adding an imperceptible watermark whose payload is the second parameter as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 5, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 1, further comprising: receiving the blockchain (Maxwell discloses receiving blocks from the blockchain [0029]); extracting the first and third parameters from the 15first type of block in the blockchain (Maxwell discloses the encrypted input value, the encrypted output value, and the encrypted rangeproofs are received in a block appended to the blockchain [0029]).
Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches monitoring the media channel for the tainted content (Rhoads teaches a watermark detector is included as part of the operating system, and constantly monitors all TCP/IP, or other internet, data received by the user’s computer, for the presence of watermarks [0157]); and detecting and extracting the second parameter from the tainted content (extracts the identifier [0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include monitoring the media channel for the tainted content; and detecting and extracting the second parameter from the tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 6, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 5, further comprising using the first and third parameters extracted from the first type of block of the blockchain (Maxwell discloses the encrypted input value and the encrypted output value may be extracted from the received block [0029]).
Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches the second parameter extracted from the tainted content (Rhoads discloses extracts the identifier [0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include monitoring the media channel for the tainted content; and detecting and extracting the second parameter from the tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  
Maxwell-Rhoads-Liao do not explicitly teach but Vandervort teaches performing a test on a condition of the one-way function (Vandervort teaches if the hash fails to meet the needs of the proof of work, the nonce is changed and a new hash is made. Because of the nature of hashing, the new hash will be completely different from the old one. This process may be repeated until the resulting hash passes the test [0039]. The data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time [0041]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads-Liao to include performing a test on a condition of the one-way function as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  

Re. claim 7, Maxwell-Rhoads-Liao-Vandervort teaches the method of claim 6, further comprising incorporating the first and second parameters into an information section of the second type of block (Maxwell discloses an output value corresponding to the input value [0022]. Plurality of inputs and outputs [0025]. To encrypt the input value it selects a particular type of commitment may be selected. A simple commitment is a cryptographic hash [0019]), and appending the second type of block to the blockchain (The encrypted input value the encrypted output value, and the encrypted rangeproofs are received in a block appended to the blockchain [0029]).
Although Maxwell discloses appending blocks to the blockchain, Maxwell-Rhoads-Liao do not explicitly teach but Vandervort teaches generating a second type of block (Vandervort teaches generating more blocks [0040]), when the test meets the condition of the one-way cryptographic function (Resulting hash passes the test [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads-Liao to include generating a second type of block, when the test meets the condition of the one-way cryptographic function as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 20160212146) discloses tempering detection using cryptography. Testing hash values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496            
      
/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496